Exhibit 10.5
 
[image0.jpg]
 
 
December 21, 2015


Mr. Arend Verweij, Chief Executive Officer
TiXFI, Inc.
13355 Moss Rock Drive Auburn
Auburn, California 95602


Re:  Consulting Services Agreement


Dear Mr. Verweij,


Please allow this letter to serve as an expression of our interest in
establishing an advisory/consulting relationship between Newbridge Financial,
Inc. (“Advisor”) and TiXFI, Inc., a Nevada corporation (“TXFX” or the “Company”)
to provide business advisory and related consulting services to the Company. 
This letter sets forth the proposed terms of such a relationship.


1.            Scope of Engagement.  Advisor will assist the Company and provide
services in the following areas (the “Services”):

a. Study and review the business, operations, financial performance and
development initiatives to provide advice to the Company;




b. Assist the Company in preparing for and completing a capital raise
transactions including by referral to placement agents and institutional
investors;




c. Assist the Company in attempting to formulate the optimal strategy to meet
the Company’s working capital and resource needs;




d. Identify, make introductions to and evaluate potential business contacts
within the industry that may help the company advance its business
opportunities, and in appropriate instances, negotiate on the company’s behalf;




e. Assist the Company in structuring a placement agent agreement with
broker/dealers or other sources of debt and/or equity financing;




f. Assist the Company in formulating the terms and structure of any
acquisitions, mergers, debt or equity financings contemplated by the Company;
and




g. Identify and introduce TXFX to prospective private institutional financial
investors, private lender and/or other sources of capital.


 


 
1451 West Cypress Creek Road, Fort Lauderdale, Florida 33309
877.447.9625           954.334.3450          Fax 954.492.4013

--------------------------------------------------------------------------------

TiXFX, Inc.
December 21, 2015
Page 2
 
2.            Term.  The term of our engagement hereunder shall be for a period
of 12 months (“Engagement Period”). During the term of this agreement, the
Company and the Advisor will both have the right to terminate the Consulting
agreement by providing 15 days prior written notice to each other. The
termination of this agreement will not, affect the rights of the Consultant to
the Consulting Fees which are deemed to be fully earned upon execution of this
agreement.  The term may be extended by mutual agreement of the parties.
3.            Compensation. In consideration of the services to be rendered,
TXFX will issue to the Advisor 680,000 unregistered shares of TXFX common stock
upon execution of this Agreement (the “Consulting Fees”). The Consulting Fees
shall be deemed fully earned upon execution of this agreement.
4.            Access To and Use of Information.  TXFX will work together with
Advisor to provide any and all necessary documents and full access to the
Company’s officers, directors, employees and accountants as are reasonably
required for Advisor to provide the Services described.
5.            Independent Agreement  It is understood that this Agreement is
independent of and separate from any agreements that may be entered into between
TXFX with Advisor, and that any such future agreement with Advisor, if any, will
be subject to separate terms and conditions including compensation arrangements
and due diligence conditions.  In addition, during the course of this Agreement,
it is anticipated that TXFX may, at its sole discretion, enter into one or more
corporate finance transactions with financing sources introduced by Advisor.
Non-Circumvention.  TXFX irrevocably agrees not to circumvent, avoid or by-pass
Advisor, either directly or indirectly, nor to contact the clients, partners,
vendors, strategic alliance partners, private or public equity providers, nor to
avoid payment of fees, in a corporation, trust partnership, or any other entity,
either in connection with this Agreement or any other additions, renewals,
extensions, rollovers, amendments, re-assignments, or otherwise relating to this
Agreement. The Parties specifically acknowledge that as entrepreneurial business
people, the form of a benefit or business arrangement arising from this
Agreement may take many different structures and that it is the overall intent
of this Agreement that Advisor be compensated for benefits derived from the
services of Advisor.  In such regard, this Agreement should be interpreted
broadly and all encompassing.
6.            Representations and Warranties of TXFX.  TXFX hereby represents
and warrants that any and all information supplied hereunder to Advisor in
connection with any and all services to be performed hereunder by Advisor for
and on behalf of the TXFX shall be, to the best of TXFX’s knowledge, true,
complete and correct as of the date of such dissemination and shall not fail to
state a material fact necessary to make any of such information not misleading. 
TXFX hereby acknowledges that the ability of Advisor to adequately provide
services as described herein is dependent upon the prompt dissemination of
accurate, correct and complete information to Advisor.  TXFX further represents
and warrants hereunder that this Agreement and the transactions contemplated
hereunder have been duly and validly authorized by all requisite corporate
action; that TXFX has the full right, power and capacity to execute, deliver and
perform its obligations hereunder; and that this Agreement, upon execution and
delivery of the same by TXFX, will represent the valid and binding obligation of
TXFX enforceable in accordance with its terms.  The representations and
warranties set forth herein shall survive the termination or expiration of this
Agreement.

1451 West Cypress Creek Road, Fort Lauderdale, Florida 33309
877.447.9625           954.334.3450          Fax 954.492.4013

--------------------------------------------------------------------------------

TiXFX, Inc.
December 21, 2015
Page 3
 
7.            Representations and Warranties of Advisor. The parties further
agree that the Advsior shall not have the authority to enter into any contract
and/or agreement and/or to otherwise bind TXFX in any way to any third party.
Advisor hereby warrant and represent that he/she have the right to perform the
serviced contemplated hereby and to disclose to TXFX all information transmitted
to potential investors in performance of these services.  The representations
and warranties set forth herein shall survive the termination or expiration of
this Agreement.
8.            Confidentiality.  The Advisor acknowledges that during the
engagement it will have access to and become acquainted with various client
information, Company records and specifications owned or licensed by the Company
and/or used by the Company in connection with the operation of its business
including, without limitation, the Company’s business and product processes,
methods, customer lists, accounts and procedures. The Advisor agrees that it
will not directly disclose any of the aforesaid or use any of them in any
manner, either during the term of this Agreement or at any time thereafter,
except as required in the course of this engagement with the Company and with
the Company’s express written permission.  The confidentiality obligations under
this Agreement shall not apply to any portion of the Confidential Information
which: (a) at the time of disclosure to the party or thereafter is generally
available to and known by the public (other than as a result of a disclosure
directly or indirectly by a party in violation of this Agreement); (b) was
available to the party on a non-confidential basis from a source other than the
other party, provided that such source is not and was not bound by a
confidentiality agreement with a party; (c) has been independently acquired or
developed by a party without violating any of its obligations under this
Agreement; or (d) the disclosure of which is legally compelled (whether by
deposition, interrogatory, request for documents, subpoena, civil or
administrative investigative demand or other similar process).  In the event
that a party becomes legally compelled to disclose any of the Confidential
Information, each party shall provide the other party with prompt prior written
notice of such requirement so that the other party may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
Agreement.
9.            Independent Contractor.  This Agreement shall not render the
Advisor an employee, partner, agent of, or joint venture with the Company for
any purpose. The Advisor is and will remain an independent Contractor in its
relationship to the Company. The Company shall not be responsible for
withholding taxes with respect to the Advisor’ compensation hereunder. The
Advisor shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.
10.            Amendment.  No modification, waiver, amendment, discharge or
change of this Agree-ment shall be valid unless the same is evidenced by a
written instru-ment, executed by the party against which such modification,
waiver, amendment, discharge, or change is sought.
11.            Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given when
delivered in person or transmitted by facsimile transmission or on the third
calendar day after being mailed by United States registered or certified mail,
return receipt requested, postage prepaid, to the addresses herein above first
mentioned or to such other address as any party hereto shall designate to the
other for such purpose.
1451 West Cypress Creek Road, Fort Lauderdale, Florida 33309
877.447.9625           954.334.3450          Fax 954.492.4013

--------------------------------------------------------------------------------

TiXFX, Inc.
December 21, 2015
Page 4

 
12.            Attorneys Fees and Costs  If any party to this Agreement brings
an action, directly or indirectly based upon this Agreement or the matters
contemplated hereby against the other party, the prevailing party shall be
entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such proceeding, including, but
not limited to, reasonable attorneys’ fees and expenses and court costs.
If these terms are consistent and acceptable with your view of the terms of
our relationship, please sign a copy of this letter and return it us.


Please contact me if you have any questions.


Very truly yours,


Newbridge Financial, Inc.




By: /s/ Leonard Sokolow
Name: Leonard Sokolow
Title: Chief Executive Officer




Acknowledged and agreed to this 21st day of December, 2015




TiXFI, Inc.




By: /s/ Arend Verweij
                                 Arend Verweij, Chief Executive Officer

 
 
 
 
 
1451 West Cypress Creek Road, Fort Lauderdale, Florida 33309
877.447.9625           954.334.3450          Fax 954.492.4013